NONPRECEDENTIAL DISPOSITION 
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                   Argued June 6, 2018 
                                 Decided August 21, 2018 
                                              
                                          Before 
 
                          DIANE P. WOOD, Chief Judge 
                           
                          MICHAEL S. KANNE, Circuit Judge 
                           
                          MICHAEL Y. SCUDDER, Circuit Judge 
 
No. 17‐2339 
 
JAMES PINKNEY,                                   Appeal from the United States District 
      Petitioner‐Appellant,                      Court for the Northern District of 
                                                 Illinois, Eastern Division. 
      v.                                          
                                                 No. 16 C 6600 
UNITED STATES OF AMERICA,                         
      Respondent‐Appellee.                       Matthew F. Kennelly, 
                                                 Judge. 
 
                                        O R D E R 

        James Pinkney moved pursuant to 28 U.S.C. § 2255 to vacate his sentence under 
the Armed Career Criminal Act, 18 U.S.C. § 924(e)(1), arguing that his previous Illinois 
robbery convictions were not “violent felon[ies]” under the Act. The district court 
denied the motion, but it granted a certificate of appealability. We later decided that 
Illinois armed robbery qualifies as a “violent felony” under the ACCA. Shields v. United 
States, 885 F.3d 1020, 1024 (7th Cir. 2018). Shields applies to Pinkney’s offense of simple 
robbery, and so we affirm the district court’s judgment.   
No. 17‐2339                                                                         Page  2 
 
                                             I 
        Pinkney was charged in 2010 with possessing a firearm as a felon, in violation of 
18 U.S.C. § 922(g)(1). He entered into a plea agreement in 2011. In that agreement, he 
acknowledged that he had been convicted in Illinois of burglary and robbery in 1985, 
and again of robbery in Illinois in 1986. The district court sentenced Pinkney to 
180 months’ imprisonment, the mandatory minimum sentence for a defendant with at 
least three qualifying “violent felony” convictions under the Armed Career Criminal 
Act, 18 U.S.C. § 924(e)(1).   
        Pinkney moved in 2016 to vacate his sentence under 28 U.S.C. § 2255, arguing 
that the length of the sentence he received under the ACCA violated his due‐process 
rights in light of the Supreme Court’s decision in Samuel Johnson v. United States, 
135 S. Ct. 2551 (2015). He asserted that because Samuel Johnson held unconstitutional the 
“residual clause” in § 924(e)(2)(B)(ii), the ACCA sentencing enhancement was proper 
only if his two prior convictions for robbery qualified as violent felonies under the 
“elements clause,” § 924(e)(2)(B)(i). The elements clause defines “violent felony” as a 
felony that “has as an element the use, attempted use, or threatened use of physical 
force against the person of another.” 18 U.S.C. §§ 924(e)(2)(B)(i). Pinkney argued that 
the force required to commit robbery in Illinois is less than the amount required to 
make a crime a “violent felony”—that is, “force capable of causing physical pain or 
injury to another person,” Curtis Johnson v. United States, 559 U.S. 133, 140 (2010). The 
government argued in response that Pinkney was time‐barred from making this 
argument, and moreover, that the argument was meritless because Illinois’s robbery 
offense requires the amount of force necessary to qualify as a violent felony.   
       The district court determined that Pinkney’s motion was not time‐barred, but 
denied it on the merits. It agreed with the government’s understanding of the amount 
of force needed for a conviction under the Illinois robbery statute. Nevertheless, the 
judge granted a certificate of appealability on the issue because, at the time, the 
question was still debatable in this circuit.   
                                             II 
      On appeal, Pinkney again argues that his Illinois robbery offenses do not 
necessarily entail violent force. The government’s first response is that it is too late for 
Pinkney to argue about the amount of force required to be convicted of Illinois robbery.   
       Under 28 U.S.C. § 2255(f)(3), Pinkney was required to move to vacate his 
sentence within one year of the date on which the right he relies upon “was recognized 
by the Supreme Court and made retroactively applicable to cases on collateral review.” 
No. 17‐2339                                                                             Page  3 
 
Id. The government argues that when a petitioner premises his § 2255 motion on the 
assertion that the district judge “misapplied the elements clause,” he relies on Curtis 
Johnson. See Douglas v. United States, 858 F.3d 1069, 1070 (7th Cir.), cert. denied, 138 S. Ct. 
565 (2017). “Curtis Johnson, a statutory decision, was issued about five years before 
[Pinkney] filed his § 2255 motion, which,” according to the government, makes the 
motion untimely. See id. (citing 28 U.S.C. § 2255(f)(3)). This is because “[Samuel] Johnson 
does not have anything to do with the elements clause of … the Armed Career Criminal 
Act,” and so prisoners such as Pinkney do not get “a new one‐year period to seek 
collateral relief on a theory that the elements clause does not apply to a particular 
conviction.” Stanley v. United States, 827 F.3d 562, 565 (7th Cir. 2016); Douglas, 858 F.3d at 
1070.   
        We consider the question whether Pinkney’s motion is time‐barred to be a close 
one. As Pinkney points out, the government’s invocation of the time bar directly 
contradicts some of the language in his plea agreement. The agreement expressly states 
that his 1985 Illinois robbery conviction is a “‘violent felony’ under 18 U.S.C. 
§§ 924(e)(1) & (e)(2)(B)(ii).” Subsection (e)(1) just sets forth the mandatory minimum 
sentence for armed career criminals. Subsection (e)(2)(B)(ii) contains two possible 
definitions for “violent felony”: first, the enumerated offenses; and second, those that 
fall within the now‐discarded residual clause because they “otherwise involve conduct 
that presents a serious potential risk of physical injury to another.” Because robbery is 
not one of the enumerated offenses, Pinkney’s plea agreement must have applied the 
residual clause to Pinkney’s 1985 Illinois robbery convictions. Thus, Pinckney argues, 
until the Supreme Court decided in Samuel Johnson that the residual clause is 
unconstitutional, 135 S. Ct. at 2557, he could not have challenged the application of the 
ACCA to his 1985 Illinois robbery and his motion is timely. See 28 U.S.C. § 2255(f). 
Moreover, he asserts, until Samuel Johnson, there was no incentive to challenge the 
elements of any particular felony that the district court had determined was “violent” 
under the ACCA. 
        Two recent decisions support Pinkney’s timeliness argument. In Van Cannon 
v. United States, 890 F.3d 656 (7th Cir. 2018), we determined that the time bar did not 
apply to a § 2255 motion that asserted that Minnesota burglary was not a violent felony. 
Id. at 661–62. “To win § 2255 relief, Van Cannon had to establish a Johnson error and that 
the error was harmful.” Id. at 661 (emphasis in original). Thus, when the petitioner 
“maintained that the Johnson error” he presented “was prejudicial in light” of other 
Supreme Court precedent, his motion was timely. Id. 
No. 17‐2339                                                                           Page  4 
 
          And in Cross v. United States, 892 F.3d 288 (7th Cir. 2018), we explained that 
before Samuel Johnson, a petitioner “had no basis to assert that his sentence was illegal 
and thus he could not claim a right to be released. Curtis Johnson did not change that 
fact: all it did was to eliminate the elements clause as a basis for” some state robbery 
convictions to qualify as violent felonies. Id. at 297. The petitioner’s claim under Curtis 
Johnson “stayed until [Samuel] Johnson. Only then could [he] file a nonfrivolous motion 
for relief.” Id. 
        We need not say more about this point, however, because “it is permissible to 
reject a petition on the merits without resolving a limitations defense,” Estremera 
v. United States, 724 F.3d 773, 775 (7th Cir. 2013). “It makes sense to tackle the merits first 
when they are easy and the limitations question hard.” Id. And the merits of this case 
are straightforward in light of our decision in Shields, in which we revisited Illinois 
robbery in light of Curtis Johnson and reaffirmed that “Illinois courts require sufficient 
force for robbery convictions to be predicate violent felonies.” Shields, 885 F.3d at 1024; 
see also United States v. Chagoya‐Morales, 859 F.3d 411, 421–22 (7th Cir. 2017) (reviewing 
state‐court definition of force in Illinois robbery statute underlying aggravated robbery 
and concluding robbery required “‘force’ … sufficient to constitute a ‘crime of 
violence’”).   
        It is true, as Pinkney points out, that the conviction at issue in Shields was for 
armed robbery, 885 F.3d at 1023–24, whereas Pinkney’s convictions are for simple 
robbery. Pinkney relies on this distinction to argue that Shields does not apply, because 
armed robbery has an additional force element. But, as we pointed out in Shields, the 
Illinois armed‐robbery statute, 720 ILCS 5/18‐2, incorporates by reference the force 
element of the Illinois simple robbery statute. 885 F.3d at 1023–24 (quoting 720 ILCS 
5/18‐1(a) (Robbery is committed with “the use of force or by threatening the imminent 
use of force.”)). In Shields, we assessed “how Illinois courts apply that statute to convict 
someone of robbery.” Id. at 1024 (emphasis added). And we concluded that because 
Illinois simple robbery qualified as a violent felony under the ACCA, Illinois armed 
robbery did as well. Id. at 1023–24.   
        That conclusion—that the force required to commit simple robbery in Illinois 
satisfies the definition of “physical force” for purposes of § 924(e)(2)(B)(i)—controls the 
outcome of this appeal. Though Pinkney was convicted in 1985 and 1986 under a 
version of the robbery statute older than the one analyzed in Shields, the force element 
remained the same throughout the statutes’ revisions and therefore does not affect our 
analysis. Compare Shields, 885 F.3d at 1023–24, with ILL. REV. STAT. 1985, ch. 38, ¶ 18‐1. 
       We therefore AFFIRM the district court’s judgment.